CaSe: 1219-CV-00145-DAP DOC #Z 47-9 Filed: 02/12/19 1 Of 11. Page|D #Z 1061

ADDENDUM TO TEMPORARY PROV|S|ONAL PROGRAM PART|C|PAT|ON AGREEMENTS
(”TPPPAS") FOR lNST|TUTlONS OWNED BY DREAM CENTER EDUCAT|ONAL HOLD|NGS, LLC
(”DCEH”).

Whereas, in October 2017 and january 2018, DCEH (through its subsidiaries) purchased a
number of institutions and additional locations of institutions owned by Education Management
Corporation ("EDMC") (hereinafter collectively referred to as "the Purchased Schoo|s");

Whereas, the |nstitution executing this Addendum is one of the Purchased Schools;

Whereas, DCEH is in the process of closing a number of the Purchased Schoo|s, both main
locations and additional locations (hereinafter collectively referred to as "the C|osing Schoo|s");

Whereas, the Department of Education ("Department”) is holding proceeds that it drew down in
May 2018 ("Proceeds") from letters of credit (“LOC”) that were provided by EDMC while it owned the
Purchased Schools;

Whereas, in accordance with the terms of the LOC, the Proceeds may be used by the
Department for the teach-out of students enrolled at the C|osing Schools at the time of their closure;

Whereas, DCEH has represented to the Department that it requires the use of some of the
Proceeds to provide for an orderly teach-out of students to avoid a precipitous closure of the C|osing
Schoo|s; and

Whereas, the Department seeks to avoid a precipitous closure of the C|osing Schools which
could result in significant harm to students and taxpayers;

Whereas, the Department has determined that to mitigate risks to the taxpayers and students
and avoid a precipitous closure of the C|osing Schoo|s, it would be reasonable and prudent to provide
some of the Proceeds to DCEH to provide for a teach-out of the students at the C|osing Schoo|s,
including by facilitating the transfer of students to other schools (”Transfer Schools") to complete their
programs;

Whereas, the Department has determined that the use of the Proceeds will be subject to
certain conditions as hereinafter described; and

Whereas, DCEH has represented to the Department that it has already expended in excess of
$17,500,000 for teach-out related expenses.

Therefore, DCEH, the |nstitution and the Department agree to the following terms and conditions:

1. DCEH must use the Proceeds provided by the Department only for the teach-out of students
enrolled at the C|osing Schoo|s, Any students who will not complete their course of study prior
to December 31, 2018 must be transferred to a Transfer Schoo| as soon as reasonably possib|e,
based upon how quickly the Transfer Schools can accept them.

1

me onloteei_u.- mmpi `r:.o,.-mc '-

EXH|B|T

CLEVEL.M{B. DH_[G 11\02-13‘90- '

 

CaSe: 1219-CV-00145-DAP DOC #Z 47-9 Filed: 02/12/19 2 Of 11. Page|D #Z 1062

2. The following items constitute allowable teach-out expenses, subject to the Department's
review for reasonableness and compliance with the terms of this Addendum:

a. Except as provided in 3 a. below, gross salaries paid to existing (hired on or before July 1,
2018) full and part-time faculty and financial aid officers, Registrar and Registrar staff, the chief
academic officer, academic deans and program directors, campus president , career services
staff, library staff, academic advisors, student workers, clerical staff providing direct
administrative support to faculty and financial aid officers, and security and janitorial staff at the
C|osing Schools at a rate not to exceed the rate paid to such person prior to July 1, 2018. E)<cept
for the chief academic officer, only C|osing School employees are eligible for salary payments;

b. Gross amount of retention bonuses paid to existing full and part-time employees listed in
item 2.a., not to exceed 25% of that person's current (as ofJuly 1, 2018) salary and to be paid
pro-rata during the operation of the C|osing Schools or upon completion of that activity,l

c. Gross salaries paid to newly hired full and part-time faculty or financial aid officers (hired
after luly 1, 2018) for purposes of facilitating the teach out, at a rate not to exceed the rate paid
to the most recently hired equivalent faculty member or financial aid officer in that position;

d. Reasonab|e Transition and Support Services ("Support Services") for students who are
enrolled at any of the C|osing Schools as of July 1, 2018 ("Current Students”), including but not
limited to services to assist Current Students who wish to transfer to other institutions
(“Transfer Schools"). The term “Transfer Schools" does not include any of the Purchased
Schoo|s, including online programs provided by the Purchased Schoo|s. Gross salaries for
employees directly engaged in providing Support Services shall be included in the allowable
payments for Support Services. |n the aggregate, payments for Support Services may not
exceed $500,000;

e. Payments to Transfer Schools for scholarships for Current Students who enroll and start at the
Transfer School no later than February 1, 2019 (”Transfer Scholarship"). Transfer Scholarship
payments may not exceed $5,000 per student unless the difference in the costs for tuition and
fees between the C|osing School and the Transfer School are greater than $5,000 for the
payment period, in which case the Transfer Scholarship payment may be the smaller of the
difference between the tuition and fee charges or $7,500. Transfer Scholarship payments are to
be applied to tuition and fee charges before any Title lV funds for those students, and other
than enrolling and starting a program at a Transfer School, DCEH may not attach any other
conditions to these payments, including requiring the student to waive any rights (including
rights to a discharge of that student's loans), or requiring the student not disclose the existence
or the amount of the payment. DCEH must provide appropriate documentation to support its
request for Transfer Scholarship payments, as more fully described below;

f. |\/|onth|y payments to provide daily transportation (”Transportation Services"), or to
reimburse Current Students for reasonable daily transportation costs for any Current Student

2

CaSe: 1219-CV-00145-DAP DOC #Z 47-9 Filed: 02/12/19 3 Of 11. Page|D #Z 1063

who transfers to a Transfer School that is further than 25 miles from that student's current
C|osing School campus, excluding any Current Student who transfers to a fully online program at
a Transfer School (”Transportation Costs"). Gross salaries for employees directly engaged in
providing Transportation Services shall be included in the allowable payments for
Transportation Costs. Transportation Costs do not include airfare or long distance (exceeding
100 miles) rail fare;

g. DCEH may request funds for other expenses directly related to the teach out by submitting a
request therefor pursuant to the initial Advance, Supplemental Advance, or Additional Funds
Request procedures set forth in items 4 through 11 below. The fact that an expense may not be
specifically excluded by this Addendum does not mean that the Department will approve such
request;

h. Subject to the restrictions in item 3.d., lease payments for existing campus real estate,
buildings, furniture, fixtures, and equipment for the use of that equipment and facilities for use
of the premises and any related furniture, fixtures and equipment during the months of August,
September and October 2018 on|y. DCEH may not use funds for rent for any period prior to or
after August, September and October 2018. Expenses for any equipment repairs required
during that period may be reimbursed only on a case by case basis.

3. in addition to the exclusions set forth above, the Department has determined that the following
expenses do not constitute allowable teach-out expenses:

a. Except as listed in item 2.a. salaries paid to DCEH officials not directly employed by the C|osing
Schoo|s, salaries for senior officials at the C|osing Schools who are scheduled to receive
severance packages equivalent to, or greater than, 3 months' salary;

b. Salaries paid to officials of DCEH or its subsidiaries and affiliates not directly employed by the
C|osing Schoo|s;

c. Any payments to any Board members;
d. Severance payments to any personnel;

d. Payments to any landlord (not including the lease payment above in item 2.h.), vendor,
service provider, legal counse|, or similar party to resolve any dispute, pay any contract penalties
or early termination charges, or to buy-out of any leases, contracts, or other arrangements;

e. Any contribution to corporate overhead or general and administrative expenses, including but
not limited to taxes, insurance, depreciation, interest, legal, marketing, admissions, accounting,
etc.;

f. Scholarships or tuition reduction payments or credits for students who continue to be enrolled
at any of the Purchased Schoo|s, whether on campus or online,'

3

CaSe: 1219-CV-00145-DAP DOC #Z 47-9 Filed: 02/12/19 4 Of 11. Page|D #Z 1064

g. Payments to outside parties for services other than directly assisting students in a teach-out
or transfer to another institution;

h. Payments for any incentive-based compensation for employees including bonuses (except as
specifically described in item 2.b. above);

4. No later than 5 business days following the execution of this Addendum by DCEH, DCEH will
provide an executed letter of engagement of a certified public accountant (”CPA"). The CPA will
be responsible for reviewing the initial Advance Submission, any Supplemental Advance
Submission and the Additiona| Funds Submissions (as defined below and hereinafter collectively
referred to as "the Submissions"). The letter of engagement shall incorporate by reference the
terms and conditions of this Addendum, and the CPA shall acknowledge therein that the CPA is
engaged solely for the purpose of reviewing and certifying allowable costs in the Submissions for
the benefit of and to assist the Department; that the Department is an express third-party
beneficiary of the engagement; that there is no accountant or other professional, privileged, or
fiduciary relationship for the benefit of DCEH or the Purchased Schools; and that the CPA has
had no prior or intended future relationship with DCEH, the Purchased Schoo|s, or any affiliated
entities or persons. All correspondence between the CPA and DCEH, and all documents and CPA
workpapers will be made available for inspection and copying by the Department upon request.
Prior to engaging the CPA, DCEH shall secure the Department's approval of the CPA. The cost of
the CPA shall be borne solely by DCEH, and shall not be included as a cost item in any ofthe
Submissions.

5. DCEH shall deliver copies of each Submission to the Department and to the CPA. The
Submission shall include a certification from DCEH that the expenses identified on the statement
are accurate and complete. The Department and the CPA will jointly determine what kinds of
back-up documentation will be required in support of the Submissions. With regard to any
request for funds for Transfer Scholarships, the back-up documentation shall include the name
and identification number of each student, along with verification that the student has accepted
the Transfer Scholarship offer from DCEH, and has enrolled at the Transfer School and begun
attendance For any Transfer Scholarship in excess of $5,000, the Submission must include
support for any amount in excess of $5,000. This information shall be provided separately from
the Student Rosters required in Appendix A.

6. During the course of its review of the Submissions, the CPA may, in the exercise of its
professional judgment, request different or additional documentation from DCEH, Within 10
days following the CPA's receipt of the Submissions, the CPA shall certify the allowable costs
determined in accordance with items 1-3 above. However, the Department's determination to
make any payments is within its sole discretion, and the Department is not bound by the CPA's
certification of the allowable costs. The CPA shall also certify that DCEH is current on its
payments to the CPA as the terms for those payments are set forth in the engagement letter

4

CaSe: 1219-CV-00145-DAP DOC #Z 47-9 Filed: 02/12/19 5 Of 11. Page|D #Z 1065

between DCEH and the CPA, or as thereafter modified by agreement of those two parties. The
allowable costs certification and the payment certification are hereinafter jointly referred to as
"the CPA Certification." if at any time DCEH is not current on its payments to the CPA, or the
CPA otherwise fails or refuses to perform its duties in accordance with the terms of this
Addendum, the Department will cease any further release of funds under this Addendum,
unless such failure is cured to the Department's satisfaction.

7. The Department will provide DCEH with an initial Advance in an amount up to $10,000,000
("|nitial Advance”). No later than the date that DCEH delivers to the Department the executed
originals of this Addendum by each of the Purchased Schools and DCEH, DCEH shall submit to
the Department and the CPA the necessary back-up documentation to establish the actual use
of the initial Advance for the purposes and within the limitations set forth in items 1 -3 above,
and must include a certificate of that compliance signed by an authorized representative of
DCEH and a representative of any individual school that is the beneficiary of the initial Advance
("lnitial Advance Submission”). Release of the initial Advance will be contingent upon the
Department's counter-signature on the Addendums and review of the initial Advance
Submission submitted by DCEH, and the Department's satisfaction that the expenses are for
allowable costs. The Department will notify DCEH of its approval/partial approval/disapproval
of the initial Advance within 5 business days of its receipt of the initial Advance Submission
(”initial Advance Notification"). The initial Advance (or such portion of which is approved) shall
be paid within 5 business days following the Department's receipt of the executed Addendums
from DCEH, or the Department's issuance of the initial Advance Notification, whichever is later.
The Department may provide a Supplemental Advance within 7 business days of transmission of
the initial Advance to account for the difference between the amount of initial expenses
reported by DCEH (not to exceed $17,513,457) and the amount paid in the initial Advance.
Payment of the Supplemental Advance is subject to any additional Departmental review of the
initial Advance Submission and the CPA Certification. DCEH's representation that it and/or the
C|osing Schools have already expended in excess of $17.5 million in teach-out expenses is a
material representation upon which the Department has relied in agreeing to pay the initial
Advance.

8. DCEH may submit requests for additional funds after payment of the initial Advance and, if
applicabie, Supplemental Advance. Payments for additional funds will be made according to the
following terms and schedule:

a. The request for additional funds must be supported by documentation to establish that
DCEH has expended funds in addition to the initial Advance for the purposes and within
the limitations set forth in items 1 - 3 above, and must include a certificate of that
compliance signed by an authorized representative of DCEH and a representative of any
individual school that will be the beneficiary of the additional funds ("Additiona| Funds
Submission"l;

CaSe: 1219-CV-00145-DAP DOC #Z 47-9 Filed: 02/12/19 6 Of 11. Page|D #Z 1066

10.

11.

12.

b. The Department will notify DCEH of its approval/partial approval/disapproval ofthe
Additional Funds Submission within 5 business days following the Department's receipt
of the CPA Certification (”Additiona| Funds Notification"). The Additional Funds
Submission (or such portion of which is approved) shall be paid within 5 business days
following the Department's issuance of the Additional Funds Notification;

c. DCEH may not submit an Additional Funds Submission more often than once every 14
calendar days, and no individual Additional Funds Submission may exceed $4,000,000;

d. The final Additional Funds Submission shall be submitted no later than Niarch 30, 2019;
The Department may withhold any approved final payment pending receipt of close-out
audits for the C|osing Schools; and

f. The Department's decision to approve/deny/partially approve any Additional Funds
Submission is fina|, and is not subject to appeal or reconsideration; however, the
Department, in its sole discretion, may request additional or different documentation in
regard to all or any portion of the Additional Funds Submission.

Payments made under this Addendum by the Department to DCEH for the benefit of the C|osing
Schools shall not exceed $50,000,000 in the aggregate, to include the initial Advance.

DCEH acknowledges that any funds advanced or paid to DCEH in accordance with the terms of
this Addendum are part ofthe Proceeds from the LOC that the Department drew down in lViay
2018. in the event the Department is required by court order to return all or any portion of the
Proceeds, or is adjudged liable for damages as a result of the payments made under this
Addendum, upon demand from the Department, DCEH and the Purchased Schools must pay the
Department an amount equal to the funds advanced or paid by the Department to DCEH. This
payment must be made within 30 calendar days of the Department's demand, without offset or
other reduction. DCEH and the Purchased Schools agree that the demand may also include a
demand for reimbursement to the Department for any costs and expenses related to the
Department's defense of any action filed to seek return of the Proceeds advanced or paid to
DCEH or the C|osing Schools. A failure to timely make the payment and/or the reimbursement
shall constitute a liability owed to the Department by DCEH and the Purchased Schools.

in addition to the back-up information required to support the Submissions, DCEH and the
C|osing Schools shall provide additional reports and information to the Department as
requested by the Department, At a minimum, that information will include the items set forth
in Appendix A. A failure to timely submit any information requested by the Department,
whether pursuant to the schedule in Appendix A or requested separately, will constitute a
material breach of this Addendum.

DCEH and its campus leaders must provide students with accurate information about the teach-
out plan, the planned date ofthe campus ciosure, the accreditation status of each campus, all
education and job placement services available to students during and after the campus closure,
and information about how to access student records after the campus closes.

6

CaSe: 1219-CV-00145-DAP DOC #Z 47-9 Filed: 02/12/19 7 Of 11. Page|D #Z 1067

D

13. The Department reserves the right to cancel this Addendum in writing at any time. without any
notice, and for any reason. The Department will notify DCEH within a reasonable time if it
exercises its right to cancel.

14. This Addendum supplements and does not modify or supersede the TPPPA entered into
between-the institution and the Department, The institution agrees that all references herein to
"the Purchased Schools" shall include the ln.stitution.

15. For any time period herein that refers to "ca|endar days," if the day of performance fails on a
Saturciay, Sunday ar legal holiday, the time for performance continues to run until the next
business day.

iN WITNES$ WHEREOF

The parties hereto have Caused this Addendum to be executed by their duly authorized
representatives, effective the date of the i)epartment's countersignature below.

500-iii L)n‘.ir¢r'sii-

Bv= -<s§rw q

Title ...lrii_¢__r;i.m.,Clz\.e_eceiiM‘
i)att:: [)ct_.i'§_c_|i ‘f_'_i? 1__?'-_\‘§»'_IB¢

  

Souih Um`uer:i-i\;

,
_.»'

tv jim/v rrtiiii_ j,tirij, t,

mt /i/ln~»~/e_
gm io/ibi¢oi»zsi ii_"

.....

T[t|e; f__jiriLiLWi=:“_.L .{;{lu,;,( ~j;l()j/?Jq?{yjfi/j';{ i'?»(j-j'r_l"i//\
r>a~c@= li£_“§‘fii? ‘“L_iii" 1 ij

The owners of the institution agree to be jointly and severally liable for the performance ofthe
institution of-lt.s Obiigations under this Addendum.

CaSe: 1219-CV-OOl45-DAP DOC #Z 47-9 Filed: 02/12/19 8 Of 11. Page|D #Z 1068

Unlted States Department of Education

Bv= __DJM;,L __ _ M¢/

mine/spermer ¢2§(%! WW M]jy{j A,’//Zr’?£){“a/- 76&"/‘)@"/59/1/7"-’

Tirie; A;Aqg_ z ___

B____"_M/__&_ oig am - norwood/jaw

<§.

CaSe: 1219-CV-00145-DAP DOC #Z 47-9 Filed: 02/12/19 9 Of 11. Page|D #Z 1069

Appendix A

The following documents must be submitted to the Department (and other entities as indicated

below) by DCEH and the C|osing Schools on the schedule set forth below:

1

 

_A_|ie_xecu_te_d teach-out plans; teach-
out agreements, transfer agreements,
articulation agreements, and
document retention pians.

C|osing Schools as ofJuly 1, 2018. The
roster must contain the following
information: student name, 4 digit
SSN, DOB, student address (divided
into 4 fields by street address, city,
state & zip code), telephone number,
email address, program of study,
current courses, educational delivery
method ion-campus on|y, online oniy,
or both on-campus and online),
program start date, anticipated
completion date, current enrollment
status (Withdrawn, leave of absence,
campus teach out, transfer to another
school), 8 digit OPE|D, educational
location (divided into 4 fields by street
address, city, state & zip code).

Note: this information must be
submitted in Micrasoft Excel format
and sent by encrypted electronic
transmission

'A roster of ali students enrolled at the _

 

_Department
Accreditors

State higher
education
authorizing
agencies

n Depart_mt;it

Upon DCEH's delivery
of the executed
Addendum to the
Department, and
beginning on
September 15"',
updated on the 15th
and 30"` of each
month.

ii LE)o-n DEEii's delive_ry n

of the executed
Addendum to the
Department, and
beginning on
September 15th,
updated on the 15th
and 30th day of every
month for the
preceding 15 day
period.

These rosters must be
updated to indicate
what students have
changed their
enrollment status, and
for those that have
transferred to other
schools, the
identification of those
schoo|s.

 

'_Aroster of all students_who will

complete their program of study ata

 

C|osing School (i.e., students who are

9

 

Department

 

Upon SCEH's delivery l
of the executed
Addendum to the

 

CaSe: 1219-CV-00145-DAP DOC #Z 47-9 Filed: 02/12/19 10 Of 11. PagelD #Z 1070

 

Et tra nsferring), with the an_ticipated
completion date, The roster should
include: student name, 4 digit SSN,
DOB, student address (divided into 4
fields by street address, city, state &
zip code), telephone number, email
address, program of study, current
courses, educational delivery method
(on-campus only or both on-campus
and online), program start date,
anticipated completion date, 8 digit
OPE|D, educational location (divided
into 4 fields by street address, city,
state & zip code).

Note: this information may be
included in the spreadsheet required
by Item 2 above and should be
transmitted in the same format.

Department, and
beginning on
September 15th,
updated on the 15th
and 30th day of every
month for the
preceding 15 day
period.

These rosters must be
updated to indicate
what students have
changed their
enrollment status, and
for those that have
transferred to other
schoo|s, the
identification of the
Transfer School(s).

 

 

 

 

to students with information about
the teach-out plan, the planned date
of the campus closure, the
accreditation status of each campus,
all education and job placement
services available to students during
and after the campus closure, and

information about how to access

10

 

 

4. 'A roster of all students who have Department Upon DCEH's delivery
accepted the Transfer Scholarship and of the executed
copies of all transfer agreements Addendum to the
entered into with such students. Department, and

beginning on
Note: this is in addition to any September 151»1'
information required by the CPA or updated on the 15th
the Department to provide back-up and 30th day of every
for any Submissian requesting funds month for the
for Transfer $cholarships. preceding period
5. _ A copy of all communications ;;o\dded DepaEment n Upon DCEH's deliveT'

of the executed
Addendum to the
Department, and
beginning on
September 15th,
updated on the 15th
and 30"‘ day of every
month for the

 

CaSe: 1219-CV-00145-DAP DOC #Z 47-9 Filed: 02/12/19 11 Of 11. PagelD #Z 1071

 

s_tudent records af§r%;\‘mp_us_ preceding period.
closes.

6. _ _'_A;st;ofall transfer fairs, incmg_ _ _Department l Upon@'s§livery
the date and time when the fair was of the executed
held or will be he|d, the schools that Addendum to the
had or will participate, and the Department, and
number of students who attended. beginning on

September 15th,
updated on the 15th
and 30th day of every
month for the
preceding period.

 

 

'7. A copy of the rosters submitted _tothe n Accredi_to_rs tian DCEH's delivery _
Department pursuant to items 2-4 of the executed
. . . . State higher
above with all personally identifiable _ Addendum to the
information redacted. educat_'°_n Department, and
authorizing beginning on
agencies

September 15"‘, on
the 15th and 30"‘ day
of every month for the
preceding period.

 

 

 

 

 

11

